UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-7482



WILLIE MORRIS MCBRIDE,

                                             Plaintiff - Appellant,

          versus


WILLIAM BRASWELL, Officer; TIMOTHY S. EVANS,
Investigator; R. L. CHUPIK, Investigator;
JONES, J-106; S. I. SQUYRES, Investigator;
DAVID K. MAPP, JR.,
                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-96-652-3)


Submitted:   March 3, 1998                 Decided:   March 20, 1998


Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Willie Morris McBride, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. McBride v. Braswell, No. CA-96-652-3 (E.D. Va. Sept. 2,
1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2